Order entered May 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01437-CV

                                   EBAY INC., Appellant

                                              V.

                      ADVOCARE INTERNATIONAL, L.P., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01545-2014

                                          ORDER
       We GRANT appellant’s May 21, 2015 unopposed second motion for extension of time

to file brief and ORDER the brief be filed no later than June 5, 2015. Appellant is cautioned

that no further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE